Citation Nr: 9933370	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for an abdominal 
disorder other than a hiatal hernia.

4.  Entitlement to a higher (compensable) rating for a right 
knee disorder.

5.  Entitlement to a higher rating for a left knee disorder, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a higher (compensable) rating for 
tinnitus.



REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which denied the veteran's 
claims of service connection for sinusitis, a low back 
disorder, and tendonitis of the right elbow, and which 
granted his claims of service connection for a left knee 
disorder (rated 10 percent) and tinnitus (rated 0 percent).  
This matter also arises from an April 1998 RO decision which 
denied the veteran's claim of service connection for an 
abdominal disorder other than a hiatal hernia, and which 
granted his claim of service connection for a right knee 
disorder (rated 0 percent).  In sum, the veteran appeals to 
the Board for service connection for sinusitis, a low back 
disorder, and an abdominal disorder other than a hiatal 
hernia, and he appeals for higher ratings for right and left 
knee disorders and tinnitus.  

In March 1999, the veteran provided testimony at a Board 
video conference hearing.  During the hearing, he withdrew, 
from appellate consideration, his claim of service connection 
for tendinitis of the right elbow; as such, this matter is 
not before the Board and will not be discussed in the 
following decision.  Additionally, at the hearing, he claimed 
an increased rating for his service-connected hiatal hernia; 
such issue has not been developed for appellate review, and 
the Board refers the issue to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim of service connection for sinusitis.

2.  The veteran has submitted competent evidence of a 
plausible claim for service connection for a low back 
disorder.

3.  The veteran has not presented competent evidence of a 
plausible claim of service connection for an abdominal 
disorder other than a hiatal hernia.

4.  The veteran's service-connected right knee disorder is 
manifested by full range of motion and no instability.

5.  The veteran's service-connected left knee disorder is 
manifested by a loss of the patella, arthritis, slight 
instability, and minimal limitation of motion due to pain. 

6.  The veteran's service-connected tinnitus, due to acoustic 
trauma, is persistent.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  His claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  His claim of service connection for an abdominal disorder 
other than a hiatal hernia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The criteria for a compensable rating for a right knee 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (1999).

5.  The criteria for a 20 percent rating for a left knee 
disorder have been met (10 percent for instability plus 10 
percent for arthritis with limitation of motion).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5257, 5260, 5261 (1999).

6.  The criteria for a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, 
Code 6260 (1998); 38 C.F.R. § 4.87, Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1978 to June 1995.  His DD Form 214 reflects that his 
military occupational specialty was that of an aerospace 
propulsion craftsman.

On enlistment examination in July 1977, no pertinent 
abnormalities were indicated.  The veteran's sinuses, 
abdomen, and gastrointestinal system were all clinically 
normal.

In June 1979, the veteran was involved in a motor vehicle 
accident.  He sustained an open fracture to the left patella.  
It was noted that he did not lose consciousness or sustain 
any other injuries in the accident.  Immediate treatment for 
his left knee injury included an open reduction and internal 
fixation of the left patella fracture.  In July 1979, he 
underwent a left knee arthrotomy and patellectomy.  

In 1980, the veteran developed an infection of the left knee 
and such was treated. 

In 1982, the veteran received treatment for postoperative 
residuals of the left knee injury and chondromalacia of the 
right knee.

At a January 1986 routine physical examination, it was noted 
that the veteran's sinuses, abdomen, and gastrointestinal 
system were clinically normal.  It was also noted that his 
left patella had been surgically removed and that he had 
surgical scars. 

In April 1986, it was noted the veteran had right lower leg 
pain. 

A June 1986 service medical record shows that the veteran 
complained of sinus problems and chronic nasal congestion.  
On examination, it was noted he had swollen pink turbinates 
and clear rhinorrhea.  The assessment was an airway 
restriction.  

In May and June 1987, the veteran was treated for 
patellofemoral dysfunction, or chondromalacia patella, of the 
right knee.  X-rays of the knee were normal.

In September 1987, the veteran reported a history of early 
satiety and bloating after eating, which had become more 
frequent and persistent in the last 2 or 3 weeks.  He said he 
had increasing belching and a fullness sensation in the 
epigastrium after meals.  He also said he occasionally rushed 
while eating a meal.  He said he had no reflux symptoms, 
pyrosis, dyspepsia, epigastric pain, or specific food 
intolerances.  He said his bowel movements were normal.  He 
also said he had temporary relief of his symptoms with use of 
Maalox, and said he had no prior medical history of peptic 
ulcer disease or a hiatal hernia.  On objective examination, 
it was noted that the veteran was overweight.  The abdomen 
was mildly obese and symmetrical, with normal bowel sounds 
and no obvious distention.  His epigastrium was tender to 
deep palpation, only.  The assessment was epigastric fullness 
(post-prandial) possibly secondary to aerophagia versus 
esophageal spasm versus reflux possibly secondary to hiatal 
hernia.  The veteran was advised to lose weight, eat slowly, 
and avoid caffeine and chocolate.  

In October 1987, the veteran received follow-up treatment for 
stomach problems.  He said he had experienced some 
improvement after taking Mylanta on a regular basis, but 
still had persistent symptoms of epigastric bloating/fullness 
and early satiety.  He said his appetite was normal with no 
pyrosis or dyspepsia.  He had decreased belching without 
taking Mylanta and had no vomiting.  The assessment was rule 
out a hiatal hernia and questionable gastroparesis.  Later 
records showed he had a tender epigastrium; and the 
assessments were esophagitis and gastroesophageal reflux.

An October 1987 upper gastrointestinal series reflects an 
impression of gastroesophageal reflux.

In February 1988, it was noted that the veteran reported he 
had experienced intermittent stomach cramps over the last 6 
to 7 months.  On objective examination, it was noted that he 
had a tender epigastrium.  The assessments included rule out 
reflux-esophagitis and probable irritable bowel syndrome.  

In April 1988, it was noted that the veteran was seen for 
follow-up treatment of stomach problems.  It was noted that 
he was doing well and had no complaints.  He specifically 
remarked that his post-prandial fullness was controlled with 
Mylanta.  The assessment was gastritis/gastroesophageal 
reflux-stable.  

In a July 1988, the veteran presented for treatment of 
stomach problems, a strain in the right testicle, and lower 
abdominal tightness with activity.  He said he did not have 
bowel dysfunction and had been taking Naprosyn for 2 weeks.  
On examination, he had positive bowel sounds and his abdomen 
was tender to superficial and deep palpation.  The 
assessments were a rectus strain and an external oblique 
strain.  Medication was prescribed.  Other service medical 
records, dated in July 1988, show that the veteran complained 
of lower abdomen discomfort while using the treadmill and had 
some recurrence of increased belching with pyrosis.  The 
assessments included gastritis.

During an August 1989 routine physical examination, the 
veteran's sinuses, abdomen, and gastrointestinal system were 
normal.  It was also noted he had a scar of the left knee, 
and had undergone a patellectomy in 1979. 

A May 1990 service medical record shows that the veteran 
reported having cramps below the rib cage when he ran.  He 
said such a problem arose a couple of weeks earlier.  The 
assessment was rule out inflammation of the diaphragm or deep 
rectus muscles.  Medication was prescribed.

An April 1991 sinus X-ray report reflects an impression of 
bilateral maxillary sinusitis.

In January and February 1993, the veteran complained of 
stomach or lower abdominal pain.  This was medically 
attributed to prostatitis and treated as such.

An October 1993 hearing conservation examination shows that 
the veteran complained of ringing of the ears.  A November 
1993 service medical record reflects complaints of tinnitus.

A January 1994 service medical record shows that the veteran 
complained of intermittent pain in the right mid-abdomen for 
the previous 6 months.  He said that the pain only lasted for 
a few seconds.  He said he had normal bowel movements and a 
normal appetite.  He said he had pain without radiation and 
said he was in very mild discomfort.  On examination, his 
abdomen was soft, flat, and non-tender.  He had decreased 
bowel sounds.  He had a lot of stool throughout the entire 
colon with some slight distention of the small bowel.  The 
assessment was questionable constipation.  A January 1994 X-
ray report of the abdominal region showed no significant 
abnormalities.  A later record, from January 1994, showed 
that he continued to have constipation. 

In July 1994, the veteran was seen for a complaint of low 
back pain.  Examination showed some paraspinal muscle spasm.  
The assessment was myofascial back pain.  Medication and 
exercise were prescribed.

In July 1994, the veteran presented with complaints of 
abdominal pain.  He later elaborated that he had right 
testicle problems.  He underwent an urological consultation 
examination and the impression was epididymitis.

In October 1994, the veteran complained of abdominal pain of 
the right lower quadrant which had been recurrent over the 
last 7 months.  He related that his pain was intermittent and 
localized to the area on the right and under the ribs.  It 
was noted he previously had relief of his symptoms with use 
of Dulcolax and Metamucil but had since discontinued use of 
Metamucil.  He said he now had a lot of gas, belching, and 
constipation.  On examination, it was noted he had tenderness 
of the lower quadrant without guarding or rebound.  The 
assessment was recurrent intermittent abdominal pain, and 
constipation was suspected. 

At a December 1994 hearing conservation screening, the 
veteran denied ringing in the ears.

At his March 1995 retirement examination, it was noted that 
the veteran's sinuses, abdomen and viscera, spine, and lower 
extremities were clinically normal. 

In an April 1995 incentive/orientation flight questionnaire, 
the veteran indicated he had a history of a left knee cap 
injury.  On examination, it was noted he had his left patella 
removed, status post trauma.  The assessment was a normal 
examination.  

In a May 1995 addendum to the veteran's medical history (on 
retirement examination in March 1995), it was noted that he 
had sustained a left knee laceration and patellar fracture in 
a July 1979 motor vehicle accident.  It was noted he had 
undergone a patellectomy and had made a full recovery.  With 
respect to the right knee, he said such had deteriorated due 
to overuse and as a result of him overcompensating for his 
left knee problem.  The veteran gave a history of recurrent 
back pain secondary to lifting at work; it was noted that in 
July 1994 this had been diagnosed as myofascial back pain.

The veteran retired from active duty in June 1995.  In early 
1997, he filed claims for service connection for multiple 
disabilities.

A service department medical record (the veteran was treated 
as a military retiree) dated in June 1997 shows that the 
veteran complained of a sinus infection for 1 year.  
Following an examination, the assessment was allergic 
rhinitis with infective rhinitis; and medications, including 
Amoxicillin, were prescribed for the rhinitis.

The veteran was examined for VA compensation purposes in June 
1997.  He reported a history of bilateral tinnitus which was 
constant, high pitched, and non-pulsatile.  He noted he had 
been exposed to aircraft noise for 17 years.  Following an 
examination, the diagnosis was bilateral tinnitus.  A summary 
report of an audiology examination notes that hearing was 
within normal limits and that the veteran reported having 
faint tinnitus which had no substantive effect on his daily 
life.

A June 1997 general medical examination report shows that the 
veteran reported that for the past 10 years he had chronic 
sinusitis with frequent moderately severe headaches for which 
he was now taking Amoxicillin antibiotics and decongestants, 
with some improvement in symptoms.  On examination of the 
sinuses, it was noted he had no specific sinus tenderness; 
his bilateral nares were partially obstructed but were 
without discharge; and there were no noted structural 
defects.  X-rays of the sinuses were clear and without 
mucosal thickening or air fluid levels.  With respect to the 
digestive system, it was noted the veteran reported he had 
developed abdominal pain in the 1980s.  In 1987, he said, he 
was diagnosed as having a hiatal hernia for which medication 
was given.  He said he now had only occasional heart burn for 
which he took no medication or treatment.  He denied having 
melena, nausea, vomiting, chronic diarrhea, constipation, 
anemia, or other gastrointestinal symptoms.  An upper 
gastrointestinal series reflected a non-specific esophageal 
motility disorder, a small hiatal hernia, and duodenitis.  

At the June 1997 VA examination, the veteran gave a history 
that he injured his back 6 or 7 years ago, and he said that 
since then he had low back pain with occasional radiation 
into his legs.  Examination of the low back was normal except 
that the veteran claimed decreased pinprick sensation on the 
left lateral thigh.  Lumbosacral spine X-rays were normal.  
With respect to his knees, he said he was involved in a motor 
vehicle accident in 1979 and had undergone a patellectomy on 
the left side.  He said he continued to have constant knee 
pain which was worse on the left side in comparison to the 
right.  He said his left knee went out on him occasionally.  
His said both knees were aggravated by long periods of 
standing, kneeling, and walking.  He said he took Tylenol on 
average of twice a week, with relief of his symptoms.  On 
examination of the left knee, there was an absence of the 
patella with mild tenderness in the upper part of the joint 
but no swelling, deformity, limitation of motion, or positive 
Drawer or McMurray's sign.  X-rays of the left knee reflected 
changes of the patellectomy with calcification in the patella 
tendon and quadriceps mechanism in general; multiple ossific 
fragments were noted which probably represented post-
traumatic calcification; minimal medial articular space 
narrowing was noted with prominence of the tibial spines.  On 
physical examination of the right knee, his joint was within 
normal limits with no swelling, tenderness, deformity, 
limitation of motion, abnormality, or dysfunction.  X-rays of 
the right knee reflected no abnormality.  He could do the 
toe-heel walk, hop, squat, and bear weight on each leg 
without objective evidence of pain.  

The diagnoses at the June 1997 VA examination included 
chronic sinusitis under antibiotic treatment at present, with 
no X-ray evidence of disease; a history of a hiatal hernia 
with minimal symptomatology, an abnormal upper 
gastrointestinal series, and a normal complete blood count; 
residual of a back injury, without X-ray evidence of disease; 
residual of a right knee injury, without X-ray evidence of 
disease; and status postoperative left patellectomy, with X-
ray evidence of disease.  It was noted that any additional 
statements for DeLuca purposes would be purely speculative in 
nature.

By an August 1997 RO decision, service connection was granted 
for a hiatal hernia. 

A service department medical record, dated in October 1997, 
shows that the veteran reported having pressure behind and 
under the eyes, and he said his head had felt congested for 1 
week.  He also complained of knee pain, which was worse in 
the morning and which improved with movement.  The 
assessments were bronchitis with reactive airway 
disease/rhinitis and osteoarthritis of the knees. 

A November 1997 service department medical record reflects 
the veteran complained of chronic nasal congestion which 
increased over the summer but stopped when he had an ear 
infection.  It was noted he had been seen three weeks earlier 
for sinus problems.  No objective sinus findings were 
reported.  The assessments included chronic sinusitis. 

Service department medical records, dated in April 1998, show 
that the veteran reported having painful knees.  He also said 
he had no swelling or locking but had occasional giving way.  
On examination of the right knee, he had full range of motion 
with crepitance, and no effusion or instability.  As for the 
left knee, he had a palpable deformity with crepitance, full 
range of motion, and no instability or effusion.  Following 
an examination, the assessment was degenerative joint 
disease. 

A July 1998 private medical record shows that the veteran 
complained of left knee pain for the previous 3 or 4 weeks.  
He said such was getting worse since he had to do a lot of 
bending and stooping.  He said his patella had been removed 
several years earlier.  Since then, he said, he had to take 
antiinflammatories on an intermittent basis.  He said his 
knees did not swell.  He said he stayed fairly active but was 
becoming concerned about increasing pain.  On examination of 
the left knee, his patella was absent.  He had generalized 
tenderness of the anterior knee capsule.  He had very lax 
support of the lateral joint and a positive Drawer sign.  He 
had no noticeable swelling or discoloration.  An X-ray of the 
left knee shows several small bone chips or calcifications 
along the anterior and lateral knee capsule along with 
chronic arthritic changes.  The assessment was left knee 
pain. 

Service department medical records, dated in August 1998, 
show that the veteran was treated for knee pain.  On 
examination, he had a horizontal and well-healed surgical 
scar across the left knee with no ecchymosis or effusion.  On 
range of motion studies of the left knee, flexion was 0 to 
135 degrees, and extension was 0 to 5 degrees.  He had no 
ligament laxity and a negative anterior and posterior drawer 
sign.  The impressions included knee pain of long-standing 
duration secondary to a prior traumatic injury.

Private medical records, dated in August 1998, reflect that 
the veteran complained of increasing left knee pain and some 
right knee pain.  He said he had been taking Naprosyn and had 
been doing fairly well.  On examination, he had full 
extension of both knees, and both knees were stable.  As for 
the left knee, a scar was noted; and he had no joint line 
tenderness.  As for the right knee, he had some medial joint 
line tenderness and crepitus of the right patellofemoral 
joint.  Radiographs were noted as showing a previous 
patellectomy of the left knee with adequate femoral tibial 
joint space.  Daypro was recommended.  A subsequently dated 
private medical record shows that the veteran continued to 
complain of bilateral knee pain but said he had been doing 
better since starting Daypro.  As for work, he said he was 
still restricted in terms of squatting, lifting, and 
standing.  Radiographs of the right knee were noted as 
showing nonspecific age-related changes. 

An August 1998 private prescription note reflects that the 
veteran was to be on restriction while at work secondary to 
his patellectomy of the left knee.  He was instructed to not 
do any lifting above 25 pounds.

A September 1998 medical record shows that the veteran 
complained of chronic arthritis of the left knee.  On 
examination of the lower extremities, he had no left patella 
but had full and symmetrical range of motion.  The 
assessments included arthritis.

The veteran has submitted a number of medical records from 
1998 to early 1999 showing chiropractic treatment for a low 
back condition.  On an undated (but apparently from 1998) 
prescription form from New Bern Orthopedic Associates, a 
doctor opined that the veteran's left knee arthritis may be 
causing lower back pain and symptoms because of altered 
walking mechanics.

At a March 1999 video conference Board hearing, the veteran 
said he had sinus problems in service.  Every time he had a 
head cold or a stuffy nose, he said, such was attributed to a 
sinus problem.  Since service, he said he treated himself 
with over-the-counter medication, including Tylenol sinus 
medication, which he took on a daily basis.  As for his 
abdominal condition, he said such began in the late 1980s.  
He said he associated his stomach pain with irregular bowel 
movements.  He also said he had intermittent diarrhea.  He 
said he was told he had a hiatal hernia.  The veteran 
asserted that he had a low back disorder which either began 
in service or was secondary to his service-connected knee 
conditions.  With respect to his knees, he said such 
constantly ached.  He said he was taking Daypro, which is an 
arthritis medication.  He said he was working in the field of 
aircraft engine repair, which required him to be on his feet 
and also bend, stoop, and crawl.  At work, he said, he had 
been on light duty since August 1998; and he said such a 
status was made permanent in September 1998.  He said his 
employer did not want him to do any type of squatting because 
it was problematic for his knees.  As for specific right knee 
problems, he said such was deteriorating as he used it too 
much.  He said he was overcompensating for his left knee 
disorder.  He said he could not play sports or do any fast 
movements because such would cause knee pain.  As for his 
left knee, he said such popped out when he was walking, and 
he also said he had been lucky as he had never fallen.  As 
for tinnitus, he said such was constant but not very loud.  
He also said he heard the ringing more when he was in a quiet 
environment. 






II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The threshold question to be answered is whether the veteran 
has met his initial burden of submitting evidence to show 
that his claims of service connection are well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not done so, 
there is no VA duty to assist him in developing the claims, 
and the claims must be denied.  In order for a service 
connection claim to be well grounded, it must be supported by 
competent evidence of a current disability (medical evidence 
of a diagnosis), competent evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

1.  Sinusitis

A review of the service medical records shows that when the 
veteran was examined for enlistment purposes in July 1977, 
his sinuses were clinically normal.  In June 1986, he 
presented for treatment and complained of sinus problems and 
chronic nasal congestion.  Following an examination, the 
assessment was an airway restriction; sinusitis was not 
diagnosed.  In April 1991, the veteran underwent sinus X-rays 
and such were reflective of bilateral maxillary sinusitis.  
On retirement examination, in March 1995, his sinuses were 
clinically normal.  The veteran was released from active duty 
in June 1995.  In sum, the Board finds that, notwithstanding 
the one isolated finding in service of bilateral maxillary 
sinusitis, chronic sinusitis is not shown during active duty.  
38 C.F.R. § 3.303(b).

About two years after his release from active duty, in June 
1997, the veteran reported a history of a sinus infection for 
1 year.  Following an examination, the assessment was 
allergic rhinitis with infective rhinitis (for which 
medication was prescribed); sinusitis was not diagnosed.  
Later that month, he underwent a VA compensation examination, 
during which he related he had a 10 year history of chronic 
sinusitis.  On examination, it was noted he had no specific 
sinus tenderness.  His bilateral nares were partially 
obstructed but were without discharge; and there were no 
structural defects.  Sinus X-rays were not reflective of 
abnormalities.  The diagnoses included sinusitis under 
antibiotic treatment with no X-ray evidence of disease.  [It 
appears from earlier records that the antibiotic treatment 
was actually prescribed for rhinitis, not sinusitis.]  In 
November 1997, the veteran was again diagnosed as having 
chronic sinusitis, although no objective abnormal findings of 
sinusitis were reported.  

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing a 
current disability and causality between service and the 
current disability.  Caluza, supra.  In the instant case, it 
does not appear there have been any abnormal findings to 
support a post-service diagnosis of sinusitis.  But even 
assuming that there is a current diagnosis, the veteran has 
provided no competent medical evidence that any current 
sinusitis is related to service.  The written statements and 
testimony of the veteran, which are to the general effect 
that he has a long history of sinusitis and that such 
developed in service do not serve to make his claim well 
grounded since, as a layman, he does not have the competence 
to give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since the veteran has not met his initial burden of 
submitting competent evidence of a well-grounded claim of 
service connection for sinusitis, his claim must be denied.  
38 U.S.C.A. § 5107(a).  

2.  Low Back Disability

The veteran was treated for low back problems on an isolated 
occasion during service, and he complained of the condition 
at his retirement examination.  He has submitted post-service 
medical evidence of a low back disorder, and one doctor has 
opined the condition may be due to altered walking mechanics 
associated with the service-connected knee condition (i.e., 
the theory of secondary service connection under 38 C.F.R. 
§ 3.310).  The Board finds that sufficient medical evidence 
has been submitted to at least make this claim plausible and 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.  Thus, 
the Board will allow the claim to this extent only.  Further 
development of the evidence on this claim is the subject of 
the remand at the end of the present decision.

3.  Abdominal Disorder other than a Hiatal Hernia

The veteran is already service connected for a hiatal hernia, 
so this claim pertains to an abdominal disorder other than a 
hiatal hernia.

A review of the service medical records shows that the 
veteran's abdomen and gastrointestinal system were normal at 
the time of his January 1977 enlistment examination.  The 
veteran first presented with stomach complaints in September 
1987, and he was assessed as having epigastric fullness 
possibly secondary to a hiatal hernia or aerophagia versus 
esophageal spasm versus reflux.  In October 1987, he 
presented for follow-up treatment.  He said he had 
experienced some improvement after taking Mylanta but still 
had some persistent symptoms, including epigastric 
bloating/fullness and early satiety.  The assessment was rule 
out a hiatal hernia and questionable gastroparesis.  Later 
records reflect assessments of esophagitis and 
gastroesophageal reflux.  

In February 1988, the veteran once again complained of 
stomach cramps; and the assessments included rule out reflux-
esophagitis and probable irritable bowel syndrome.  In April 
1988, he said, he had no complaints and that his symptoms 
were controlled by Mylanta; and the assessment was 
gastritis/gastroesophageal reflux--stable.  In July 1988, he 
related he had stomach problems, including lower abdominal 
tightness with activity; and the assessments included a 
rectus strain and an external oblique strain.  Later that 
month, he complained of lower abdominal discomfort while 
using the treadmill, and increased belching with pyrosis; and 
the assessments included gastritis. 

In August 1989, the veteran underwent a routine physical 
examination and his abdomen and gastrointestinal system were 
described as clinically normal.  In May 1990, he reported 
having stomach cramps when he ran.  The assessment included 
inflammation of the diaphragm or deep rectus muscles.  In 
1994, the veteran presented for treatment and complained of 
abdominal discomfort.  It was noted he had recurrent 
intermittent abdominal pain and constipation was suspected.  
At the time of his retirement examination, in March 1995, the 
veteran's abdomen and gastrointestinal system were clinically 
normal.  

The veteran was released from active duty in June 1995.  A 
review of the post-service medical evidence shows that when 
he was examined for VA compensation purposes in June 1997, he 
reported a history of abdominal pain in the 1980s but said he 
now had only occasional heart burn.  He denied having melena, 
vomiting, chronic diarrhea, constipation, anemia, or other 
gastrointestinal symptoms.  An upper gastrointestinal series 
was performed and reflected a non-specific esophageal 
motility disorder, a small hiatal hernia, and duodenitis.  
The diagnoses included a history of a hiatal hernia with 
minimal symptomatology, and an abnormal gastrointestinal 
series.  In August 1997, service connection was granted for a 
hiatal hernia.

In sum, it appears that the veteran experienced abdominal or 
gastrointestinal symptoms in service related to acute and 
transitory conditions or related to his now service-connected 
hiatal hernia.  The only clinical diagnosis at the 1997 VA 
examination was a hiatal hernia.  Assuming that a nonspecific 
esophageal motility disorder and duodenitis, noted on the X-
ray studies at this examination, represent conditions apart 
from the hiatal hernia, there is still no competent medical 
evidence linking them to service.  Without medical evidence 
of linkage, the Board finds that the claim of service 
connection for an abdominal disorder other than a hiatal 
hernia is not well grounded.  Caluza, supra.  The veteran's 
statement that he has an abdominal disorder (other than a 
hiatal hernia) as a result of military service is not 
sufficient to make his claim well grounded, because he is a 
layman and is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Grottveit, supra; 
Espiritu, supra.  Absent competent medical evidence of 
causality, the claim for service connection must be denied as 
not well grounded.

B.  Higher Rating Claims

The veteran's claim for higher ratings are well grounded, 
meaning plausible.  All relevant facts have been properly 
developed to the extent possible and, therefore, the VA's 
duty to assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Knee Disorders

Slight impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
§ 4.71a, Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate code for the 
specific joint involved.  When, however, there is some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each such major joint or 
group of minor joints affected by limitation of motion from 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003, 5010.

Leg flexion limited to 60 degrees is rated 0 percent; flexion 
limited to 45 degrees warrants a 10 percent evaluation; and 
flexion limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5260.  Leg extension limited to 5 
degrees is rated 0 percent; extension limited to 10 degrees 
warrants a 10 percent evaluation; and extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Code 5261.

a.  Right Knee Disorder

A review of the record shows that the veteran was diagnosed 
as having chondromalacia or patellofemoral dysfunction of the 
right knee in the 1980s, and he received treatment for such 
on a handful of occasions during service.  At the time of his 
1995 retirement examination, a right knee disorder was not 
objectively indicated. 

The veteran was first examined for VA compensation purposes 
in 1997.  During the examination, he reported, he had 
constant knee pain which was worse on the left side as 
opposed to the right.  He also said his knee condition was 
aggravated by prolonged standing, kneeling, or walking.  On 
objective examination of the right knee, his joint was within 
normal limits, with no limitation of motion, swelling, 
tenderness, deformity, abnormality, or dysfunction.  
Additionally, X-rays were not reflective of any abnormality.  
The diagnosis was a residual of a right knee injury without 
X-ray evidence of disease.  More recent medical evidence, 
including private medical records from 1998, shows that the 
veteran still complains of some right knee pain.  Objective 
examinations, in 1998, revealed no limitation of motion or 
instability but revealed some medial joint line tenderness, 
crepitus, and radiographic evidence of nonspecific age-
related changes.  Arthritis of the right knee has not been 
diagnosed by X-ray study.

The veteran's service-connected right knee disorder is 
currently assigned a noncompensable rating under 38 C.F.R. 
§ 4.71a, Code 5257.  In order to get a 10 percent under this 
code, there must be slight knee impairment with recurrent 
subluxation or lateral instability.  At the 1997 VA 
compensation examination, instability of the right knee was 
not detected.  Further, more recent medical evidence from 
1998 does not show any evidence of instability.  Thus, a 
compensable rating for a right knee disorder is not warranted 
under Code 5257; rather, a 0 percent rating is proper and in 
accordance with 38 C.F.R. § 4.31.

As arthritis of the right knee has not been demonstrated by 
X-rays, a rating under Codes 5003 and 5010 is not in order.  
The VA examination and outpatient records show full range of 
motion of the right knee, and thus a 0 percent rating is 
warranted under Codes 5260 and 5261.  Additionally, there is 
no objective evidence of limitation of motion due to pain on 
use, to the extent required for a compensable rating for the 
right knee.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher (compensable) rating for a right knee disorder.  
Thus, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

b.  Left Knee Disorder

A review of the claims file shows that the veteran sustained 
an open fracture of the left patella in a motor vehicle 
accident in 1979 and underwent a patellectomy.  On retirement 
examination 1995, no pertinent abnormalities were noted.  In 
an addendum to his retirement examination, it was noted that 
he had undergone a patellectomy during service and had made a 
full recovery.

In June 1997, the veteran was examined for VA compensation 
purposes and reported he had constant knee pain and 
occasional instability.  He said his knee condition was 
aggravated by long periods of standing, kneeling, or walking.  
On examination, there was an absence of the patella with mild 
tenderness in the upper part of the joint, but no swelling or 
limitation of motion.  X-rays of the left knee reflected 
changes of the patellectomy with calcification in the patella 
tendon, multiple ossific fragments (which were possibly 
representative of post traumatic calcification), and minimal 
medial articular space narrowing with prominence of the 
tibial spines.  

Medical records from 1998 show X-ray evidence of arthritis of 
the left knee.  A number of the treatment records show no 
instability or limitation of motion of this knee, but some of 
the records note slight instability and minimal limitation of 
motion (full motion of a knee is from 0 to 140 degrees, 
38 C.F.R. § 4.71, Plate II).  

The Board finds that left knee instability is slight, which 
supports a 10 percent rating under Code 5257.  The evidence 
does not depict overall moderate instability, as required for 
a higher rating under this code.  The actual reported range 
of motion of the left knee would be rated noncompensable 
under Codes 5260 and 5261, even when the effects of pain are 
condidered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the presence of left knee 
arthritis with at least minimal limitation of motion permits 
a 10 percent rating under Codes 5003 and 5010.

Recent precedent opinions of the VA's General Counsel permit 
separate ratings for knee instability and arthritis with 
limitation of motion.  See VAOPGCPREC 9-98 and 23-97.  With 
this in mind, the Board concludes that the veteran is 
entitled to a 10 percent rating for left knee instability, 
plus a 10 percent rating for left knee arthritis with 
limitation of motion; i.e., a combined higher rating of 20 
percent for the left knee.  The benefit of the doubt doctrine 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 (1990).

2.  Tinnitus

Persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma is rated 10 percent disabling.  
38 C.F.R. § 4.87a, Code 6260 (1998).  

During the pendency of the veteran's appeal, the rating 
schedule provisions for evaluating tinnitus were amended and 
they became effective on June 10, 1999.  See 38 C.F.R. 
§ 4.87, Code 6260 (1999), 64 Fed.Reg. 25210 (1999).  Under 
the amended criteria, the requirement that tinnitus be a 
symptom of a head injury, concussion, or acoustic trauma was 
removed; now, all that is required for a 10 percent rating is 
that tinnitus be recurrent.  Id.

Where the law or regulations change during the pendency of an 
appeal, the version of the law that is most favorable to the 
veteran is applicable.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).

A review of the file shows that tinnitus was noted in 
service, and during that time the veteran was also exposed to 
loud aircraft noise.  A review of the post-service medical 
evidence shows that he was examined for VA compensation 
purposes in 1997, at which time he reported that his tinnitus 
was constant, high-pitched, and non-pulsatile.  A history of 
noise exposure in service was noted.  Bilateral tinnitus was 
diagnosed.  Other medical evidence shows that he described 
his tinnitus as faint and having no substantive affect on his 
life, although he did not say it was not constant. At his 
1999 Board hearing, the veteran asserted that his tinnitus 
was constant.

Applying the old rating criteria, the Board finds that a 10 
percent rating for tinnitus is warranted as it appears to be 
persistent and a result of acoustic trauma.  The benefit-of-
the-doubt rule has been applied on this aspect  of the claim.  
38 U.S.C.A. § 5107(a).  Clearly the tinnitus is 10 percent 
disabling under the new rating criteria which only requires 
that the tinnitus be recurrent.


ORDER

Service connection for sinusitis is denied.

The claim for service connection for a low back disorder is 
well grounded; the appeal of this issue is granted to this 
extent only.

Service connection for an abdominal disorder other than a 
hiatal hernia is denied.

A higher rating for a right knee disorder is denied.

A higher rating of 20 percent for a left knee disorder is 
granted.

A higher rating of 10 percent for tinnitus is granted.


REMAND

As discussed above, the Board finds that the claim for 
service connection for a low back disorder is well grounded.  
Prior to review of the merits of this claim, further 
development of the evidence is warranted.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.  Accordingly, this 
issue is remanded for the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for a low 
back condition since 1998.  The RO should 
obtain copies of the related medical 
records.  38 C.F.R. § 3.159.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the nature and 
etiology of his low back condition.  The 
claims folder should be provided to and 
reviewed by the doctor.  Based on 
examination findings, historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the etiology of any 
current low back condition, including 
whether it is related to incidents of 
service or to the service-connected knee 
conditions.  

3.  Thereafter, the RO should review the 
claim for service connection for a low 
back condition, considering both direct 
and secondary service connection.  If the 
claim is denied, a supplemental statement 
of the case should be issued to the 
veteran and representative, and they 
should be given an opportunity to 
respond.  Then the case should be 
returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

